Title: To George Washington from Robert Morris, 25 September 1782
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir
                     Office of finance 25 Sepr 1782.
                  
                  I have just now received your Letters of the twenty second Instant.  The Doubt you are in with Respect to my Letters of the twenty ninth and thirtieth of August will be easily resolved on an Inspection of them.  The Letter of the twenty ninth is of a Nature to be transmitted, if necessary, to the several States.  That of the thirtieth explains my Reasons for writing the other, and the Paragraph you have extracted will be quite clear by inserting a Word Thus.  "you will I hope keep this (Letter) entirely to yourself" &ca.
                  The necessity of your Writing to the States, as well as the Matter which you will have to mention must depend very much on the Conclusions which Genl Cornell shall come to with the Contractors or with Colo. Wadsworth.  You will determine as you find best.
                  When I found that the Supplies of Money from the States would prove so very inadequate as they have done, I determined to check all other Expence and think only of feeding the Army.  This Conduct I am now rigidly pursuing, and shall endeavor to accomplish the Object and to pay the Engagements I have already made without which my Credit (which has alone supported us hitherto) must be ruined.
                  We have lately had an Arrival here of Linnens which the Cloathier says are sufficient to make thirty thousand Shirts, but he is already so much indebted to the poor People who have worked for him and who are starving for want of their Wages, that he cannot procure Credit to get them made.  Money I have none and even if he could run inDebt still further, it would only increase the Mischief for I see no Prospect of Payment, and the while People who live in Ease and even in Luxury avoid under various Pretexts the Payment of Taxes a great Portion of the Public Expence is borne by poor Women who earn their daily Bread by their daily Labor.  I am Sir, your most obedient & humble Servant
                  
                     Robt Morris
                  
               